Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 1 of 9 PageID #: 20




                     EXHIBIT B
                  Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 2 of 9 PageID #: 21




                                            US6687343B2 vs AireSpring-AirePBX
     Claim                                    AireSpring-AirPBX (The accused instrumentality)
1. An Internet The accused instrumentality is an Internet communication control apparatus (e.g., hosted PBX) selectively
communication connected to a plurality of communication terminals (e.g., desk phones and mobile app installed smart devices) and
control        to a computer network.
apparatus
selectively
connected to a
plurality of
communication
terminals and
to a computer
network, said
Internet
communication
control
apparatus
comprising:




                 https://airespring.com/product/cloud-phone-system/
 Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 3 of 9 PageID #: 22




https://airespring.com/product/cloud-phone-system/




https://airespring.com/product/cloud-phone-system/
                    Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 4 of 9 PageID #: 23




a controller       The accused instrumentality utilizes a controller (e.g., hosted PBX) configured to transmit calling signals to said
configured to      plurality of communication terminals (e.g., desk phones and mobile app installed smart devices), wherein a single
transmit           calling signal having a first predetermined time period (e.g., User Defined Connect Timeout) is transmitted to one
calling signals    communication terminal (e.g., user defined single member) of said plurality of communication terminals (e.g., desk
to said            phones and mobile app installed smart devices) when a single calling request (e.g., User Call initiation) is detected
plurality of       from the computer network (e.g., AireSpring’s cloud VoIP), and wherein plural calling signals having a second
communication      predetermined time period (e.g., User Defined Connect Timeout) are sequentially transmitted (e.g., sequential call
terminals,         forwarding) to plural communication terminals (e.g., multiple members in the queue) of said plurality of
wherein a          communication terminals (e.g., desk phones and mobile app installed smart devices) when plural calling requests
single calling     are detected from the computer network, said plural calling signals being transmitted one after another (e.g.,
signal having a    sequential call forwarding) to the plural communication terminals (e.g., multiple members in the queue which can
first              be desk phones and mobile app installed smart devices).
predetermined
time period is     The accused instrumentality (e.g., AirePBX) utilizes a controller (e.g., hosted PBX) which is provided with an
transmitted to     advance call forwarding features wherein AireSpring hosted VoIP allows users to customize the number of calling
one                members (i.e. singular or plural calling terminals) as well as predetermined time period for calling signals (i.e. user
communication      controlled Connect timeout which indicates how long should a member’s phone rings before choosing a new
terminal of        member to receive the call). In case of multiple members receiving call members in the queue (i.e. plural calling
said plurality     signals to plurality of communication terminals) there exist a provision for sequential transmission of call to plurality
of                 of communication terminal (i.e. sequential call forwarding).
communication
terminals when
a single calling
request is
detected from
the computer
network, and
wherein plural
calling signals
having a
second
predetermined
time period are
                  Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 5 of 9 PageID #: 24




sequentially
transmitted to
plural
communication
terminals of
said plurality
of
communication
terminals when
plural calling
requests are
detected from
the computer
network, said
plural calling
signals being
transmitted one https://airespring.com/product/cloud-phone-system/
after another to
the plural
communication
terminals.
 Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 6 of 9 PageID #: 25




https://airespring.com/product/cloud-phone-system/
 Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 7 of 9 PageID #: 26




https://www.airespring.com/airepbx-guides/AirePBX%20FeatureOverviewGuide%201.pdf
 Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 8 of 9 PageID #: 27




https://www.airespring.com/airepbx-guides/AirePBX%20FeatureOverviewGuide%201.pdf
 Case 1:21-cv-00259-CFC Document 1-2 Filed 02/23/21 Page 9 of 9 PageID #: 28




https://www.airespring.com/wp-content/uploads/2018/07/AirePBX-BGAdmin-Training_03.pdf
